Rehearing denied March 19, 1918.
Petition for Rehearing.
Department 1.
Mr. Justice Benson
delivered the opinion of the court.
Plaintiff’s petition for a rehearing contains a renewed and elaborate discussion of the evidence hut as *695to that feature presents nothing which has not already received our careful consideration and therefore we have nothing to add to our former opinion. Counsel further urge that the case of Potter Realty Co. v. Breitling, 79 Or. 293 (155 Pac. 179), cited in the original opinion herein, is inconsistent with the holding of this court in Jones v. McGinn, 70 Or. 236 (140 Pac. 994), McGowan v. Willamette Valley I. L. Co., 79 Or. 454 (155 Pac. 705), and Jeffreys v. Weekly, 81 Or. 140 (158 Pac. 522). A careful examination of these cases fails to sustain counsel’s contention. In each of these cases there was prompt effort at rescission immediately after discovery of the fraud, while in the case of Potter Realty Co. v. Breitling, supra, as in the case at bar, there was lack of promptness in repudiating the contract and acts inconsistent with an intent to disaffirm. The petition is denied.
Affirmed. Rehearing Denied.
McBride, O. J., Burnett and Harris, JJ., concur.